 


114 HR 5025 IH: 2016 Tax Day Floods Supplemental Funding Act
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5025 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Al Green of Texas (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
Making supplemental appropriations for the Army Corps of Engineers for flood control projects and storm damage reduction projects in areas affected by flooding in the city of Houston, Texas, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016:Department of the ArmyCorps of Engineers-CivilConstructionFor an additional amount for Construction for flood control projects and storm damage reduction projects in areas affected by flooding in the city of Houston, Texas, that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act, $311,000,000, to remain available through fiscal year 2026: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.This Act may be cited as the 2016 Tax Day Floods Supplemental Funding Act.   